                       2:20-cv-02312-CSB-EIL # 11       Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 LELYNE EDENS AS SPECIAL        )
 ADMINISTRATOR OF THE ESTATE OF )
 CALEB MICHAEL JOYNER, DECEASED )
                                )              No. 19-cv-5346
      Plaintiff,                )
                                )              Honorable Judge Charles R. Norgle, Sr.
v.                              )              Magistrate Judge Honorable Sunil R. Harjani
                                )
OLIGHT USA, BATTERIES PLUS      )
 HOLDING CORPORATION, & ASCENT )
 BATTERY SUPPLY, LLC.,          )
                                )
      Defendants.               )

   DEFENDANTS’, BATTERIES PLUS HOLDING CORPORATION, & ASCENT
 BATTERY SUPPLY, LLC, RULE 12(b)(6) MOTION TO DISMISS ALL COUNTS OF
                      PLAINTIFF’S COMPLAINT

       Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT BATTERY

SUPPLY, LLC, by and through their attorneys, GLENN F. FENCL and AMBER N.

LUKOWICZ of JOHNSON AND BELL, LTD., and for the reasons more fully set forth in the

Memorandum of Support accompanying this motion, hereby moves this Honorable Court for an

entry of an order dismissing all nine counts of Plaintiff LELYNE EDENS’s Complaint pursuant

to FED. R. CIV. P. 12(b)(6).

                                         Respectfully submitted,

                                         JOHNSON & BELL, LTD.


                                         s/ Amber N. Lukowicz
                                         Amber N. Lukowicz; Bar Number: 6324266
                                         One of the Attorneys for the Defendants Batteries
                                         Plus Holding Corporation and Ascent Battery
                                         Supply, LLC
                   2:20-cv-02312-CSB-EIL # 11   Page 2 of 3




Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com
                          2:20-cv-02312-CSB-EIL # 11       Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 18, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all attorneys of record.




                                            s/ Amber N. Lukowicz
                                            Amber N. Lukowicz; Bar Number: 6324266
                                            One of the Attorneys for the Defendants Batteries
                                               Plus Holding Corporation and Ascent Battery
                                               Supply, LLC
                                            Johnson & Bell, Ltd.
                                            33 West Monroe Street, Suite 2700
                                            Chicago, IL 60603
                                            Telephone: (312) 372-0770
                                            Fax: (312) 372-2881
                                            E-mail: lukowicza@jbltd.com




#5175405
